UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2010 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 000-23970 77-0216135 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 Huntington Quadrangle, Melville, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 631-777-5188 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On November 16, 2010, the Company issued a press release announcing its results of operations for the fiscal quarter ended September 30, 2010. The text of a press release issued by the Company is furnished as Exhibit 99.1 and is incorporated herein by reference. Item 7.01.Regulation FD Disclosure During a public conference call on November 16, 2010, the Company announced that Walter Curti had been named Vice President and Chief Technical Officer.The Company also announced that its Vice President of Sales for North America, Wendy Petty, had taken a leave of absence and that the Company had commenced a search for a new head of sales for North America. Item 8.01.Other Events During a public conference call on November 16, 2010, the Company announced that Walter Curti had been named Vice President and Chief Technical Officer.The Company also announced that its Vice President of Sales for North America, Wendy Petty, had taken a leave and that the Company had commenced a search for a new head of sales for North America. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release of the Company dated November 16, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 16, 2010 By: /s/ James Weber Name: James Weber Title: Chief Financial Officer, Vice President, Interim Chief Operating Officer and Treasurer 3 Exhibit Index Exhibit No. Description Press release of the Company dated November 16, 2010. 4
